DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on December 9, 2020, claims 1, 3, 4, 7, 9, 11, 12, 14, 15 and 17-22 were amended, and claims 8 and 16 were cancelled. Claims 1-7, 9-15 and 17-22 are currently pending in this application.
Election/Restrictions
Applicant's election with traverse of Species I (claims 2-7, 9 and 10) in the reply filed on April 26, 2022 is acknowledged.  However, generic claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on March 3, 2022 has been reconsidered in view of the allowability of claim 1 to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Accordingly, claims 1-7, 9-15 and 17-22 are all considered in this office action.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-7, 9-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 2015/0109269 to Sung et al. (Sung), fails to disclose or suggest a liquid crystal lens having at least two driving regions in which, in different driving regions, absolute values of driving voltages progressively increase in a radial direction of the liquid crystal lens and in a direction from a center to an edge of the liquid crystal lens.
As shown in Figs. 3 and 5-8, Sung discloses a liquid crystal lens having at least two driving regions LL1 and LL2, the liquid crystal lens comprising:
a first electrode layer 33/34 including a plurality of first electrode groups DE11/DE12/DE21/ DE22 and DE13/DE14/DE23/DE24, and each first electrode group including a plurality of first electrodes; wherein the plurality of first electrodes included in each first electrode group are configured to receive a plurality of first driving signals in a one-to- one correspondence manner (Figs. 7 and 8), and each driving region LL1 and LL2 corresponds to at least one first electrode group DE11/DE12/DE21/ DE22 and DE13/DE14/DE23/DE24; and
a second electrode layer 37 disposed opposite to the first electrode layer 33/34, and the second electrode layer 37 including at least one second electrode; wherein the at least one second electrode is configured to receive at least one second driving signal in a one-to-one correspondence manner [0069]; wherein
in a same driving region LL1, a driving voltage formed between each first driving signal received by at least one first electrode at a same position in the at least one first electrode group and at least one second driving signal received by at least one second electrode 37 corresponding thereto is equal or approximately equal (in Figs. 7 and 8, each electrode receives a constant driving voltage) [0062-0062]; and

in different driving regions LL1 and LL2, a driving voltage formed between each first driving signal received by at least one first electrode DE21 at a same position in the at least one first electrode group and at least one second driving signal received by at least one second electrode 37 corresponding thereto in one driving region LL1 is different from a driving voltage formed between each first driving signal received by at least one first electrode DE23 at the same position in the at least one first electrode group and at least one second driving signal received by at least one second electrode 37 corresponding thereto in another driving region LL2 [0062-0063].
However, as shown in Figs. 7 and 8, absolute values of driving voltages (of first electrodes DE21 and DE23) decrease or do not progressively increase in a radial direction of the liquid crystal lens and in a direction from a center to an edge of the liquid crystal lens (or right to left in Figs. 7 and 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
May 21, 2022